USAO_Fage 1:20-cr-00088-1F/16 4.030 Boqumeot &m Fike 1/05/2600 aggdx0servage|D #: 4

 

FILED
NOV 5. 2020
UNITED STATES DISTRICT COURT FOR THE U.S. DISTRICT COURT-WVND
NORTHERN DISTRICT OF WEST VIRGINIA CLARKSBURG, WV 26301

UNITED STATES OF AMERICA,
Vv. +f

Criminal No. /: AO Cae SY
TEE EL DODD,

Violations: 18 U.S.C. § 922(g)(1)

Defendant. 18 U.S.C. § 924(a)Q2)

 

 

INFORMATION
The United States Attorney charges that:

COUNT ONE
(Unlawful Possession of Firearm)

On or about October 5, 2019, in Doddridge County, in the Northern District of West
Virginia, defendant TEE EL DODD, knowing that he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, that is on or about October 13, 2010,
defendant TEE EL DODD was convicted of grand larceny in the Circuit Court of Harrison
County, West Virginia, in case number 10-F-149; and on or about March 15, 2012, defendant TEE
EL DODD was convicted of grand larceny in the Circuit Court of Harrison County, West Virginia,
in case number 12-F-12; did knowingly possess a firearm in and affecting interstate and foreign
commerce, that is, a Glock semi-automatic pistol, model 43x, 9mm caliber, serial number

BLANIS9, in violation of Title 18, United States Code, Section 922(g)(1) and 924(a)(2).
USAO_Faxe 1:20-cr-O0088HIgRAAGA SoédrnkhtA! FRAGE 1/08/RPSpaghaxoBerKewelD #: 5

FORFEITURE ALLEGATION
(Gun Control Act)

Pursuant to Title 28, United States Code, Section 2461(c), and Title 18, United
States Code, Section 924(d)(1), the government will seek the forfeiture of any firearm and any
ammunition involved in or used in any knowing violation of Title 18, United States Code, Section
922(g) including one Glock semi-automatic pistol, model 43x, 9mm caliber, serial number

BLAN159, and any accompanying ammunition.

  

 

WILLIAM J. POWELL
United States Attorney

Sarah E. Wagner
Assistant United States Attorney
